Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the McCafferty (US 2014/0073897) in view of LaHaye (US Patent No. 5031622) and Perkins et al. (US Patent No. 3952585) and Kaufmann (Reference U on PTO-892) references. Which in combination teach a method for measurement of intraocular pressure with a contact tonometer by pressing a surface to a cornea and adjusting the force to achieve a certain condition. The prior art does not reasonably teach the coincidence between the axis of the tonometer tip and the corneal axis provide the condition when the semicircular portions coincide. Nor does the prior art in combination teach the errors being reduced in the manner of the claimed invention without requiring hindsight analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791